DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the excitation lights are of an invisible range.  Dependent claim 3 defines these light ranges as 380 – 420 nm and 690 – 820 nm.  This is corroborated in the specification at [0012] which describes these ranges as invisible.  The claimed “invisible range” is therefore interpreted to be these wavelengths described in the specification and further defined in the dependent claim.  This claimed invisible range though conflicts with the generally accepted visible spectral range, considered to be from 380 nm – 700 nm.  As such, “an invisible range” will be interpreted for this office action as “a range”.
Claim 11 recites “… and is different from the first prescribed wavelength range by a light source”.  It is unclear what “different … by a light source” means in this context.  It appears applicant is intending the phrase “by a light source” to refer to “emitting”.  This should be amended to recite “emitting by a light source, toward a subject, a first excitation light …”.  This applies also to “…by an optical filter” (to refer to “interrupting light …”) which is recited later in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishihara US2011/0001061.
For claim 1, Ishihara discloses an “endoscope system comprising: 
a light source (light source section 2; fig 1) which emits, toward a subject, first excitation light (light from filter A with wavelength band 380 nm – 420 nm; fig 2, 3A; [0035]) in a first prescribed wavelength range that is an invisible range and second excitation light (light from filter B with wavelength band 750 nm – 810 nm; fig 2, 3B; [0035]) in a second prescribed wavelength range that is an invisible range and is different from the first prescribed wavelength range; 
an optical filter (excitation light cut filter 14; fig 3D; [0041]) which interrupts light in the first prescribed wavelength range and light in the second prescribed wavelength range; 
a sensor unit (fluorescence image acquisition device 16 and reflected-light image acquisition device 15; fig 1; [0040]) which is disposed on an exit side of the optical filter and generates an image of the subject taken on the basis of fluorescence emitted from the subject excited by each of the first excitation light and the second excitation light (fluorescence image acquisition device 16 is located on the exit side of the optical filter and as part of the overall sensor unit, the sensor unit is considered to also be located on the exit side of the optical filter); and 
an output unit (image generation unit 20; fig 1; [0043]) which outputs the image taken of the subject to a monitor”.
For claim 2, Ishihara discloses the “endoscope system according to claim 1, wherein 
the light source further emits visible light (filter C transmits visible light with wavelength range of 400 nm – 700nm for visible light imaging; [0035]); and 
the sensor unit generates an image of the subject taken on the basis of visible light in a wavelength range passing through the optical filter (reflected-light image acquisition device 15; [0043])”.
For claim 5, Ishihara discloses the “endoscope system according to claim 1, wherein the light source is configured to use a narrow-band LED or a laser diode ([0066] describes the excitation light sources as LEDs which although described for the capsule, also applies to the insertable tubular endoscope since no other conflicting embodiment description is provided)”.
For claim 6, Ishihara discloses the “endoscope system according to claim 1, wherein the optical filter receives fluorescence that is emitted from 5-aminolevulinic acid administered in advance to the subject in response to the first excitation light ([0049])”.
For claim 7, Ishihara discloses the “endoscope system according to claim 6, wherein the optical filter receives fluorescence that is emitted from indocyanine green administered in advance to the subject in response to the second excitation light ([0049])”.
For claim 8, Ishihara discloses the “endoscope system according to claim 1, wherein the sensor unit is disposed in a tip portion of the endoscope (fig 1)”.
For claim 11, Ishihara discloses a “fluorescence image output method employed in an endoscope system, the fluorescence image output method comprising: 
emitting, toward a subject, first excitation light in a first prescribed wavelength range that is an invisible range and second excitation light in a second prescribed wavelength range that is an invisible range and is different from the first prescribed wavelength range by a light source (light source section 2; fig 1; light from filter A with wavelength band 380 nm – 420 nm and light from filter B with wavelength band 750 nm – 810 nm; fig 2, 3A, 3B; [0035]); 
interrupting light in the first prescribed wavelength range or light in the second prescribed wavelength range by an optical filter (excitation light cut filter 14; fig 3D; [0041]); 
generating, by a sensor unit disposed on the exit side of the optical filter, an image of the subject taken on the basis of fluorescence emitted from the subject excited by the first excitation light or the second excitation light (fluorescence image acquisition device 16 and reflected-light image acquisition device 15; fig 1; [0040] fluorescence image acquisition device 16 is located on the exit side of the optical filter and as part of the overall sensor unit, the sensor unit is considered to also be located on the exit side of the optical filter); and 
outputting the image taken of the subject to a monitor (image generation unit 20; fig 1; [0043])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara US2011/0001061 as applied to claim 1 above.
For claim 3, Ishihara discloses the “endoscope system according to claim 1, wherein the first prescribed wavelength range is 380 to 420 nm ([0035]).
Ishihara does not explicitly disclose “the second prescribed wavelength range is 690 to 820 nm”, but does provide a range of 750 nm – 810 nm [0035], teaching an overlapping range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the given range  in order to configure the range as 690 nm – 820 nm because provides for increasing the sensitivity of the device.
For claim 4, Ishihara discloses the “endoscope system according to claim 3, wherein the optical filter has a characteristic that a transmittance is lower than or equal to 0.1% in the wavelength range 690 to 820 nm (fig 4D shows the effective transmittance as zero for wavelengths from 690 nm – 820 nm)”.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara US2011/0001061 as applied to claim 8 above, and further in view of Remijan et al. US2002/0087047.
For claim 9, Ishihara does not disclose the “endoscope system according to claim 8, wherein a diagonal diameter of an image sensor included in the sensor unit is 10 mm or shorter”.  Remijan teaches an imager with a diagonal length of 3mm [0146].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Remijan into the invention of Ishihara in order to configure the endoscope system e.g. as claimed because it provides a smaller less invasive instrument.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara US2011/0001061 as applied to claim 2 above, and further in view of Imaizumi et al. US7,179,222.
For claim 10, Ishihara does not disclose the “endoscope system according to claim 2, wherein the light source emits one of the first excitation light, the second excitation light, and the visible light by selectively switching to it according to a switching signal”.  Ishihara does disclose the motor 8a as responsive to input commands from the user [0038] providing for sequential switching of the filters.  Further, Imaizumi teaches such a rotational filter can be selectively controlled to rotate to and stop on a particular selected filter ([0196-0198].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Imaizumi into the invention of Ishihara in order to configure the endoscope system e.g. as claimed because it allows selective excitation and visible light imaging as provided for by Imaizumi ([0196-0198]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
8/15/22